Denny, E.J.
The defendant assigns as error the failure of the lower court to charge the jury that the State must prove and the jury must find that the defendant took property of a value of greater than $200.00, and that a verdict of guilty of the misdemeanor of larceny was possible should the State fail to prove or the jury fail to find that the value of the stolen property exceeded $200.00.
In the instant case the bill of indictment charged that the 1961 Chevrolet automobile allegedly stolen by the defendant had a value of $1200.00, and the State’s evidence tends to show that the car prior to the time it was stolen and wrecked had a value of $1250.00, in that the insurance adjuster classified the wrecked oar as a total loss and the insurance company paid House Motors, Inc., the sum of $1250.00 occasioned by the loss. Moreover, there is not a scintilla of evidence to the contrary. The statute, G.S. 14-72 expressly states, “In all cases of doubt the jury shall in its verdict fix the value of the property stolen.”
In our opinion the above portion of the statute means exactly what it says, and where all the evidence is to the effect that the stolen property had a value many times in excess of $200.00, and there is no evidence or contention to the contrary, the trial court is under no legal obligation to require the jury to fix the value of the stolen property. Or, to put it another way, the bill upon which the defendant was tried charged the defendant with the larceny of a 1961 Chevrolet automobile of the value of $1200.00 and the evidence amply supports the charge, and there is no evidence to the contrary. Therefore, it would seem to be unnecessary upon such a factual situation to require the jury to find that a 1961 Chevrolet automobile of the value of $1200.00 was worth more than $200.00. State v. Brown, 266 N.C. 55, 145 S.E. 2d 297.
*191In our opinion this assignment of error is without merit since the jury returned a verdict of guilty as charged in the bill of indictment.
An examination of the remaining assignments of error discloses no prejudicial error. In the trial below we find
No error.
Mooee, J., not sitting.